Hall, J.
— The question in this case is, can the plaintiff, in a trespass suit, in the absence of all aggravation and malice in connection with the trespass, recover attorney’s fees and other costs, not taxable by law, ex*4pended in the recovery of the property as to which the trespass was committed?
In an action of trespass to personal property, the damages are limited to compensation in the absence of aggravations for which punitory damages are allowable. 3 Sutherland on Damages, 496, et seq.; Sewdwick on Measure of Damages (7 Ed.) 181, et seq. “Noallowance can be made for the exj>enses of the litigation to procure redress for the injury by trespass beyond the taxable costs ; they are regarded as full compensation.” Id.
It is not deemed necessary to here review or cite the numerous adjudicated cases, cited by the above authors, by which the correctness of the doctrine, as laid down by them, is firmly settled. It has been approved by our supreme court in Mix v. Kepner (81 Mo. 96), where it was held that, in an action for the recovery of personal property, “ counsel fees are not recoverable by way of damages.”
We hold that the court properly excluded the offer of proof made by plaintiff.
The judgment is affirmed.
All concur.